



Exhibit 10.26


NINTH LOAN DOCUMENTS MODIFICATION AGREEMENT


THIS NINTH LOAN DOCUMENTS MODIFICATION AGREEMENT (this “Amendment”) is made and
entered into as of the 21st day of December, 2016, by and among PRGX GLOBAL,
INC., a Georgia corporation (“PRGX”), and PRGX USA, INC., a Georgia corporation
(“PRG-USA”) (PRGX and PRG-USA are each individually, a “Borrower”, and
collectively, the “Borrowers”), each of the Subsidiaries of PRGX listed as a
“Guarantor” on the signature pages hereto (each such Subsidiary individually, a
“Guarantor”, and collectively, the “Guarantors”), and SUNTRUST BANK, as
Administrative Agent, the sole Lender and Issuing Bank.


BACKGROUND STATEMENT


WHEREAS, Borrowers have entered into that certain Amended and Restated Revolving
Credit Agreement, dated as of December 23, 2014 (as may have been and may be
subsequently amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement), with the Administrative Agent, the issuing bank thereunder and the
lenders from time to time party thereto (the “Lenders”); and


WHEREAS, Guarantors and Administrative Agent have entered into that certain
Subsidiary Guaranty Agreement, dated as of January 19, 2010 (as may have been
and may be subsequently amended, restated, supplemented or otherwise modified
from time-to-time, the “Subsidiary Guaranty Agreement”); and


WHEREAS, Borrowers and Guarantors have entered into various other instruments,
agreements, documents and writings in connection with the Credit Agreement and
the Subsidiary Guaranty Agreement (as may have been and may be subsequently
amended, restated, supplemented or otherwise modified from time-to-time,
collectively, the “Loan Documents”); and


WHEREAS, Borrowers have requested that the Credit Agreement be amended in the
manner herein provided in order to clarify or modify certain existing provisions
contained therein, all as more specifically set forth herein; and


WHEREAS, Administrative Agent, the Issuing Bank and the Lenders are willing to
amend the Credit Agreement as aforesaid, provided, however, that Borrowers and
Guarantors fully comply with the provisions of this Amendment; and


WHEREAS, Guarantors are willing to reaffirm the covenants, representations and
warranties set forth in the Subsidiary Guaranty Agreement.


NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties


10264921v3

--------------------------------------------------------------------------------





hereto, Borrowers, Guarantors, Administrative Agent, the sole Lender and Issuing
Bank agree as follows:


1.    Conditions Precedent. Notwithstanding any other provision of this
Amendment, and without affecting in any manner the rights of Administrative
Agent, the sole Lender or the Issuing Bank hereunder, it is understood and
agreed that this Amendment shall not become effective, and the Loan Parties
shall have no rights under this Amendment, until: (i) Administrative Agent shall
have received fully executed counterparts to this Amendment from the Loan
Parties; and (ii) reimbursement or payment of all its reasonable out-of-pocket
expenses incurred in connection with this Amendment (including, without
limitation, reasonable fees, charges and disbursements of counsel to
Administrative Agent).


2.    Modification of Credit Agreement and Loan Documents. The Credit Agreement
is hereby amended, effective as of the date hereof, as follows:


(i)    By amending and restating the following defined terms set forth in
Section 1.1 as follows:


“Consolidated Fixed Charges” shall mean, for PRGX and its Subsidiaries for any
period, the greater of: (a) the sum (without duplication) of (i) Consolidated
Interest Expense paid or payable for such period (but only to the extent
comprised of cash interest expense), (ii) scheduled principal payments paid or
payable on Consolidated Total Debt during such period, including, but not
limited to, Deferred Payments paid or payable during such period, (iii)
Restricted Payments paid in cash (other than to a Loan Party) during such
period, (iv) Earn-Out Payments paid or payable during such period, plus (v)
amortization for rental exposure write-offs paid in cash during such period; and
(b) $1.00.


“Consolidated Interest Expense” shall mean, for PRGX and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (i) net interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period), plus (ii)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).


“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of: (a) Consolidated Adjusted EBITDA less the actual amount paid by PRGX
and its Subsidiaries in cash on account of Capital Expenditures and Cash Taxes
(to the extent comprised of income taxes actually paid in cash), in each case
measured for the four consecutive Fiscal Quarters ending on or immediately prior
to such date; to (b) Consolidated Fixed Charges, measured for the four
consecutive Fiscal Quarters ending on or immediately prior to such date (but in
any event excluding as a


10264921v3
2

--------------------------------------------------------------------------------





Consolidated Fixed Charge any Restricted Payment consisting of the redemption,
purchase or repurchase by PRGX of its common stock prior to July 1, 2016).


(ii)    By adding the following new defined term to Section 1.1, to be inserted
into its proper alphabetical order:


“Cash-Based Deferred/Incentive Compensation” shall mean any deferred or
incentive compensation payment obligation of PRGX or any of its Subsidiaries
that mandatorily must be, or optionally may be, settled in cash.


(iii)    By adding the following sentence at the end of the defined term
“Indebtedness” in Section 1.1:


“Deferred and incentive compensation payment obligations of PRGX and its
Subsidiaries shall not constitute Indebtedness, except to the extent
constituting Cash-Based Deferred/Incentive Compensation that in accordance with
GAAP must be reflected on the consolidated balance sheet of PRGX and its
Subsidiaries.


(iv)    By amending and restating the following defined term set forth in
Section 1.1 as follows:


“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of PRGX and its Subsidiaries measured on a consolidated basis as of
such date, but excluding (i) Indebtedness of the type described in subsection
(xi) of the definition thereto, (ii) obligations in respect of Earn-Out
Payments, (iii) Cash-Based Deferred/Incentive Compensation and (iv) Indebtedness
comprised of obligations owing or accrued with respect to Dark Leases.


(v)    In Section 7.1, by deleting the word “and” at the end of clause (j)
thereof, relettering clause (k) thereof as clause (l) thereof, and inserting the
following new clause (k) immediately before relettered clause (l):


(k)    Unsecured Indebtedness consisting of Cash-Based Deferred/Incentive
Compensation; and


(vi)    Subsection (a) of Section 7.3 is hereby amended and restated to read in
its entirety as follows:


(a)    The Borrowers will not, and will not permit any of their respective
Subsidiaries to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided, that if at the time thereof and


10264921v3
3

--------------------------------------------------------------------------------





immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (i) any Borrower or any Subsidiary may merge
with a Person if such Borrower (or such Subsidiary if the Borrower is not a
party to such merger) is the surviving Person, (ii) any Subsidiary may merge
into another Subsidiary; provided, that if any party to such merger is a
Subsidiary Loan Party, the Subsidiary Loan Party shall be the surviving Person
(except in the event of a merger among Subsidiary Loan Parties, in which case
any single Subsidiary Loan Party shall be the surviving Person), (iii) in
connection with a Permitted Acquisition involving a reverse-merger transaction,
any Subsidiary (if not also a Borrower) may merge with and into the Target so
long as the Target thereby becomes a Domestic Subsidiary and a Subsidiary Loan
Party in accordance with the terms and conditions of this Agreement, (iv) any
(a) Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Borrower or to a Subsidiary Loan Party,
(b) Domestic Subsidiary that is not Loan Party may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to any other
Domestic Subsidiary that is not a Loan Party and (c) Foreign Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to any other Foreign Subsidiary and (v) any Subsidiary (other than a
Subsidiary Loan Party) may liquidate or dissolve if the Borrowers determine in
good faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders; provided, that
any such merger involving a Person that is not a wholly-owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 7.4.


(vii)    In Section 7.4, subsection (h) is hereby amended and restated to read
in its entirety as follows (to correct an errant cross-reference):


(h)    To the extent permitted by Section 7.5(iv), PRGX’s redemption, purchase
or repurchase of its common stock pursuant to open-market purchases, privately
negotiated transactions or otherwise;


3.    Consolidated Adjusted EBITDA (Lavante Transaction). Reference is made to
that certain Consent to Merger Transaction, dated as of October 28, 2016, by and
among the Borrowers, the Administrative Agent and the sole Lender, relating to
the then-pending acquisition of 100% of the Capital Stock of Lavante, Inc. (the
“Lavante Consent”). It is understood and agreed that the Acquired Adjusted
EBITDA of the Lavante Acquired Business (as contemplated by the Lavante Consent)
for any period (or portion thereof) prior to November 1, 2016 shall be excluded
when determining “Consolidated Adjusted EBITDA” for any applicable period
(notwithstanding proviso (x) of the definition thereof).


4.    GAAP Adjustment. Reference is made to FASB Accounting Standards Update No.
2016-02, issued February 2016, and related pronouncements, regarding a change in
the treatment under GAAP of operating leases. In accordance with Section 1.3 of
the Credit Agreement, it is understood and agreed that: (a) in no event shall
any liability in respect of an operating lease of PRGX or any of its
Subsidiaries constitute “Indebtedness” under the Credit Agreement except to


10264921v3
4

--------------------------------------------------------------------------------





the extent (if at all) that it would have constituted “Indebtedness” under the
pre-existing accounting principles utilized by PRGX and its Subsidiaries; and
(b) all such excluded operating leases shall continue to be governed by Section
7.14 of the Credit Agreement.


5.    Ratification and Reaffirmation. Except as herein expressly modified or
amended, all the terms and conditions of the Credit Agreement and the other Loan
Documents are hereby ratified, affirmed, and approved. As of the date hereof and
giving effect to the modifications and amendments hereunder, Borrowers hereby
reaffirm and restate each and every warranty and representation set forth in any
Loan Document, in each case except to the extent such warranty or representation
expressly relates to an earlier date.


6.    Reaffirmation of Guaranty. Guarantors hereby ratify, confirm, reaffirm and
covenant that the Subsidiary Guaranty Agreement which they have executed is
validly existing and binding against each of them under the terms of such
Subsidiary Guaranty Agreement. Guarantors hereby reaffirm and restate, as of the
date hereof and giving effect to the modifications and amendments hereunder, all
covenants, representations and warranties set forth in the Subsidiary Guaranty
Agreement, and specifically reaffirm that each of their obligations under the
Subsidiary Guaranty Agreement extend and apply for all purposes to the Credit
Agreement as amended hereby.


7.    No Novation. The parties hereto hereby acknowledge and agree that this
Amendment shall not constitute a novation of the indebtedness evidenced by any
of the Loan Documents, and further that the terms and provisions of the Loan
Documents shall remain valid and in full force and effect except as be herein
modified and amended.


8.    Release. For purposes of this Paragraph 8, the term “Borrower Parties”
shall mean Borrowers and Guarantors collectively and the term “Lender Parties”
shall mean Administrative Agent, Lenders and Issuing Bank, and shall include
each of their respective predecessors, successors and assigns, and each past and
present, direct and indirect, parent, subsidiary and affiliated entity of each
of the foregoing, and each past and present employee, agent, attorney in fact,
attorney at law, representative, officer, director, shareholder, partner and
joint venturer of each of the foregoing, and each heir, executor, administrator,
successor and assign of each of the foregoing; references in this paragraph to
“any” of such parties shall be deemed to mean “any one or more” of such parties;
and references in this sentence to “each of the foregoing” shall mean and refer
cumulatively to each party referred to in this sentence up to the point of such
reference. Each Borrower and each Guarantor hereby acknowledges, represents and
agrees: that, as of the date hereof, Borrowers and Guarantors have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Credit Agreement, the Subsidiary Guaranty
Agreement, the other Loan Documents or the Obligations, or with respect to any
other documents or instruments now or heretofore evidencing, securing or in any
way relating to the Obligations (all of said defenses, setoffs, claims,
counterclaims or causes of action being hereinafter referred to as “Loan Related
Claims”); that, to the extent that Borrowers or Guarantors may be deemed to have
any Loan Related Claims as of the date hereof, Borrowers and Guarantors do
hereby expressly waive, release and relinquish any and all such Loan Related
Claims, whether or not known to or suspected by Borrowers and Guarantors; that
Borrowers and Guarantors shall not institute or cause to be instituted any legal
action or proceeding of any kind based upon any Loan Related Claims; and that
Borrowers and


10264921v3
5

--------------------------------------------------------------------------------





Guarantors shall indemnify, hold harmless and defend all Lender Parties from and
against any and all Loan Related Claims and any and all losses, damages,
liabilities and related reasonable expenses (including reasonable fees, charges
and disbursements of any counsel for any Lender Parties) suffered or incurred by
any Lender Parties as a result of any assertion or allegation by any Borrower
Parties of any Loan Related Claims or as a result of any legal action related
thereto, provided that such indemnity shall not, as to any Lender Parties, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Lender Parties or (ii) a claim brought by any
Borrower or Guarantor against any Lender Parties for breach in bad faith of such
Lender Parties’ obligations under any Loan Document. Notwithstanding the
foregoing provisions of this Paragraph 8, Borrowers and Guarantors make no such
releases, representations, warranties, standstills or agreements with respect to
any future Loan Related Claims.


9.    Authority. Each Borrower and Guarantor hereby represents and warrants that
the execution, delivery and performance of this Amendment by it has been duly
authorized by all necessary actions of each Borrower and Guarantor, and do not
and will not violate any provision of law, or any writ, order or decree of any
court or governmental authority or agency or any provision of the organizational
documents of any Borrower or Guarantor, and do not and will not, with the
passage of time or the giving of notice, result in a breach of, or constitute a
default or require any consent under, or result in the creation of any Lien upon
any property or assets of any Borrower or Guarantor pursuant to, any law,
regulation, instrument or agreement to which any Borrower or Guarantor is a
party or by which any Borrower or any Guarantor or any of their respective
properties may be subject, bound or affected.


10.    No Waiver or Implication. Borrowers and Guarantors hereby agree that,
except as contemplated by the clarifying amendments to the Credit Agreement
effected by this Amendment, nothing herein shall constitute a waiver by
Administrative Agent or any Lender of any default, whether known or unknown,
which may now exist under the Credit Agreement or any other Loan Document.
Borrowers and Guarantors hereby further agree that no action, inaction or
agreement by Administrative Agent or any Lender, including, without limitation,
any extension, indulgence, waiver, consent or agreement of modification which
may have occurred or have been granted or entered into (or which is now
occurring or is being granted or entered into hereunder or otherwise) with
respect to nonpayment of the Loans or any portion thereof, or with respect to
matters involving security for the Loans, or with respect to any other matter
relating to the Loans, shall require or imply any future extension, indulgence,
waiver, consent or agreement by Administrative Agent or any Lender. Borrowers
and Guarantors hereby acknowledge and agree that Administrative Agent and
Lenders have made no agreement, and are in no way obligated, to grant any future
extension, indulgence, waiver or consent with respect to the Loans or any matter
relating to the Loans.


11.    No Release of Collateral. Borrowers and Guarantors further acknowledge
and agree that this Amendment shall in no way occasion a release of any
collateral held by Administrative Agent as security to or for the Loans, and
that all collateral held by Administrative Agent as security to or for the Loans
shall continue to secure the Loans.




10264921v3
6

--------------------------------------------------------------------------------





12.    Strict Compliance. Except as expressly modified hereby, Borrowers and
Guarantors are hereby notified that Administrative Agent, the Issuing Bank and
the Lenders demand that Borrowers and Guarantors strictly comply with the terms
of this Amendment, the Credit Agreement and the other Loan Documents, in each
case, as amended hereby. This notice evidences the intent of Administrative
Agent, the Issuing Bank and the Lenders to rely on the exact terms of this
Amendment and the Credit Agreement and the other Loan Documents, in each case,
as amended hereby.


13.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original hereof and submissible into evidence
and all of which together shall constitute one instrument.


14.    Headings. The headings of the paragraphs and other provisions hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.


15.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, Guarantors, Administrative Agent, Lenders, Issuing
Bank and their respective heirs, successors and assigns, whether voluntary by
act of the parties or involuntary by operation of law.


(Signatures on following page)




10264921v3
7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first above written.


Borrowers:


PRGX GLOBAL, INC., a Georgia corporation




By: /s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX USA, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




Guarantors:


PRGDS, LLC, a Georgia limited liability company




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGFS, INC., a Delaware corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Ninth Loan Documents Modification Agreement

--------------------------------------------------------------------------------







PRG INTERNATIONAL, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGTS, LLC, a Georgia limited liability company




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX ASIA, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX AUSTRALIA, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Ninth Loan Documents Modification Agreement

--------------------------------------------------------------------------------







PRGX BELGIUM, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX BRASIL, LLC, a Georgia limited liability company




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX CANADA, LLC, a Georgia limited liability company




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX EUROPE, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Ninth Loan Documents Modification Agreement

--------------------------------------------------------------------------------







PRGX FRANCE, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX GERMANY, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX MEXICO, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX NETHERLANDS, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Ninth Loan Documents Modification Agreement

--------------------------------------------------------------------------------







PRGX NEW ZEALAND, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX PORTUGAL, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX SCANDINAVIA, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX SPAIN, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]


(Signatures continue on following page)


Ninth Loan Documents Modification Agreement

--------------------------------------------------------------------------------







PRGX SWITZERLAND, INC., a Georgia corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX TEXAS, INC., a Texas corporation




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




PRGX COMMERCIAL LLC, a Georgia limited liability company




By:/s/ Peter Limeri    
Name:        Peter Limeri
Title:        Chief Financial Officer
[CORPORATE SEAL]




(Signatures continue on following page)




Ninth Loan Documents Modification Agreement

--------------------------------------------------------------------------------







Administrative Agent, Lender and
Issuing Bank:


SUNTRUST BANK, as Administrative Agent, the sole Lender and Issuing Bank




By: /s/ Mark Clegg    
Name: Mark Clegg    
Title: VP Portfolio Manager    


(End of signatures)






Ninth Loan Documents Modification Agreement